DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 13 and 26 are objected to because of the following informalities.

For Claims 13 and 26 the occurrence of “based on based on” in line 4, seems a typo error, if this is true, it is suggested to applicant to change " based on based on “to “based on 
Claim Interpretation

Regarding claim 27, claim limitations “ means for identifying, means for reviving, means for determining, means for sharing ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language (e.g., “for…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 27 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs. 3-8, specification para 49-98).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 19, 28  of copending Application No. 17175529. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims  are an obvious variation of the copending application claims as shown below as an example .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending Application 17175529
Instant Application 17175561
1. A method of wireless communication performed by a sensing user equipment (UE), comprising:

 identifying resource availability during a sensing window;

 receiving a request to share resource information with a transmitter UE; 

determining a sharing condition is satisfied;


and sharing the resource availability with the transmitter UE based on satisfying the sharing condition.  



10. An apparatus for wireless communication at a sensing user equipment (UE), comprising:
 
means for identifying resource availability during a sensing window;
 
means for receiving a request to share resource information with a transmitter UE;

means for determining a sharing condition is satisfied; and

 means for sharing the resource availability with the transmitter UE based on satisfying the sharing condition.  

19. An apparatus for wireless communication at a sensing user equipment (UE), comprising:
 a processor;

 a memory coupled with the processor; and

instructions stored in the memory and operable, when executed by the processor, to cause the apparatus:
 to identify resource availability during a sensing window; 

to receive a request to share resource information with a transmitter UE;

to determine a sharing condition is satisfied;

 and to share the resource availability with the transmitter UE based on satisfying the sharing condition.  



28. A non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE), the program code executed by a processor and comprising:

program code to identify resource availability during a sensing window; 
program code to receive a request to share resource information with a transmitter UE;


program code to determine a sharing condition is satisfied; and 

program code to share the resource availability with the transmitter UE based on satisfying the sharing condition.  
1. A method of wireless communication performed by a sensing user equipment (UE), comprising: 

identifying available resources during a sensing window;

 receiving a request to share the available resources with a transmitter UE;

 determining the sensing UE satisfies a sharing condition; and

 sharing the available resources with the transmitter UE based on satisfying the sharing condition.



27. An apparatus for wireless communications at a sensing user equipment (UE), comprising:

means for identifying available resources during a sensing window;

 means for receiving a request to share the available resources with a transmitter UE;

 means for determining the sensing UE satisfies a sharing condition; and

 means for sharing the available resources with the transmitter UE based on satisfying the sharing condition.

14. An apparatus for wireless communications at a sensing user equipment (UE), comprising: a processor;

 a memory coupled with the processor; and

 instructions stored in the memory and operable, when executed by the processor, to cause the apparatus:
 to identify available resources during a sensing window; 

to receive a request to share the available resources with a transmitter UE; 

to determine the sensing UE satisfies a sharing condition; 
and to share the available resources with the transmitter UE based on satisfying the sharing condition.



28. A non-transitory computer-readable medium having program code recorded thereon for wireless communications at a sensing user equipment (UE), the program code executed by a processor and comprising:
 program code to identify available resources during a sensing window;
 program code to receive a request to share the available resources with a transmitter UE;


 program code to determine the sensing UE satisfies a sharing condition; and

 program code to share the available resources with the transmitter UE based on satisfying the sharing condition.


Dependent claims  2-13 and 15-26  of the instant application are obvious variant of the copending Application Claims 2-9.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 8, 9, 12-16, 21, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK INC: "On Sidelink Resource Allocation Mechanism" , 3GPP Draft, 3GPP TSG RAN WG1 Meeting #95, R1-1812367_ON Sidelink Resource Allocation Mechanism, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921, Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Spokane, USA, 20181112 – 20181116, 11 November 2018 (2018-11-11), IDS submitted by applicant hereinafter referred as MediaTek in view of Tang et al(US 2020/02675323)

Regarding claims 1, 14, 27 and 28 MediaTek teaches, an apparatus for wireless communications at a sensing user equipment (UE)( section 2.1 and Fig. 1, Scheduler UE) , 
to identify available resources( section  2.1.1,  UE semi-statically sensing to identify available resources); to receive a request to share the available resources with a transmitter UE(section 2.4.3.1 the scheduler UE receiving a scheduling request from member UE1); to determine the sensing UE satisfies a sharing condition(section 2.2, the scheduling UE determining whether  velocity, location and available resources permit for sharing/scheduling resources with another UE within a cluster); and
to share the available resources with the transmitter UE based on satisfying the sharing condition( section 2.2. , 2.4.3.1 and Fig. 2, scheduler UE sharing/granting resources to member UE when the conditions( velocity, location ..) for  share/scheduling resources is satisfied).
MediaTek does not explicitly teach, a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: during a sensing window.
Tang ‘523 teaches, a processor([0173] and Fig. 7, communication device 700 comprising processor 710); a memory coupled with the processor([0173] and Fig. 7, communication device 700 comprising memory 730 coupled with  processor 710) ; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: identifying resources during a sensing window([0145] and [0162], terminal performing resource sensing during sensing window to identify available resources).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of MediaTek by incorporating the sensing available resources as taught by Tang ‘523,  since such modification provides a method/system for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference, as suggested by Tang ‘523 ([0005]).
Regarding claims 2 and 15, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above,  MediaTek further teaches, receiving a unicast transmission from the transmitter UE( section 2.2 and  2.4.3.3,  scheduler UE receiving scheduling request from another UE) ; and determining the sensing UE satisfies the sharing condition based on the sensing UE receiving the unicast transmission( section 2.2 and  2.4.3.3,  scheduler UE receiving scheduling request from another UE and the scheduler UE determining velocity of the UE and determining whether the UE could be a member of a cluster group to share resources).  
Regarding claims 3 and 16, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above,  MediaTek further teaches, in which the sensing UE is one UE of a set of UEs receiving connection oriented multicast transmissions from the transmitter UE (section 2.2 and  2.4.3.3, the requesting UE maybe  be a member of a cluster group of UE), and the method further comprises determining the sensing UE satisfies the sharing condition based on the sensing UE being one UE of the set of UEs( section 2.2 and  2.4.3.3,  scheduler UE receiving scheduling request from another UE and the scheduler UE determining velocity of the UE and determining whether the UE could be a member of a cluster group to share resources).
Regarding claims 8 and 21, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above,  MediaTek further teaches,  receiving, from a base station, a message designating the sensing UE for sharing(section 2.4.3.2 eNB configuring UE as a scheduler) ; and determining the sensing UE satisfies the sharing condition based on the sharing designation(section 2.4.3.1, 2.4.3.2, the scheduler UE sharing resources with member UEs based on the scheduler designation).  
Regarding claims 9 and 22, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above,  MediaTek further teaches, in which the sensing UE is identified as a roadside unit (RSU) (section 2.4.3.1,   RSU being preconfigured as a Scheduling UE), and the method further comprising determining the sensing UE satisfies the sharing condition based on the identification as the RSU (section 2.4.3.1,   RSU being preconfigured as a Scheduling UE to share resources with member UEs).  
Regarding claims 12 and 25, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above, MediaTek failed to teach, in which the available resources are identified based on a per subchannel availability.  
Tang ‘523 teaches, in which the available resources are identified based on a per subchannel availability([0040]-[0043], SL available resources including subchannels).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of MediaTek by incorporating the sensing available resources as taught by Tang ‘523,  since such modification provides a method/system for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference, as suggested by Tang ‘523 ([0005])
Regarding claims 13 and 26, the combination of MediaTek and Tang ‘523 teaches all of the claim limitations above,  MediaTek further teaches, obtaining the available resources from a resource pool configured for sharing(section 2.4.3, and 2.4.4, scheduler UE obtaining resources from resource pool); andSeyfarth Ref. No. 72178-00523334 68157143v.1Qualcomm Ref. No. 202173determining the sensing UE satisfies the sharing condition based on based on obtaining the available resources from the resource pool configured for sharing (section 2.4.3, and 2.4.4, scheduler UE determining whether to grant/share resources from the resource pool based on sensing or allocation of the resource pools from a gNB).  

Claims 4-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek and Tang ‘523  as applied to claims above, and further in view of Li et al (US 2021/0306824 A1).

Regarding claims 4 and 17, the combination of MediaTek and Tang ‘523 does not explicitly teach, receiving a connectionless multicast transmission from the transmitter UE; and determining the sensing UE satisfies the sharing condition based on the sensing UE receiving the connectionless multicast transmission.
 Li ‘824 teaches, receiving a connectionless multicast transmission from the transmitter UE([0089], [0105], group leader UE receiving multicast messages from another UE); and determining the sensing UE satisfies the sharing condition based on the sensing UE receiving the connectionless multicast transmission([0089], [0105], group leader UE receiving multicast message from another UE and determining whether the other UE can be added to a same group).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify, the combined commination system of MediaTek and Tang ‘523 by incorporating the multicast method as taught by Li ‘824 , since such modification may assist in broadcast, multicast, or unicast on sidelink for 5G , as suggested by Li ‘824([0009])

Regarding claims 5 and 18, the combination  MediaTek, Tang ‘523  and Li ‘824 5 teaches all the limitations above, Tang ‘523 further teaches, determining a received signal power is greater than a received signal power threshold([0058], [0061] UE sensing and determining whether the received signal is greater than RSRP threshold); and determining the sensing UE satisfies the sharing condition based on the received signal power being greater than the received signal power threshold([0058], [0061] UE sensing and determining whether the received signal is greater than RSRP threshold and determining whether to use the shared resources based on the comparison).  
Regarding claims 6 and 19, the combination MediaTek, Tang ‘523  and Li ‘824 teaches all the limitations above MediaTek further teaches, determining a distance between the sensing UE and the transmitter UE( section 2.2. , 2.4.3.1 , determining location information) ; and Seyfarth Ref. No. 72178-00523333 68157143v.1Qualcomm Ref. No. 202173 determining the sensing UE satisfies the sharing condition based on the distance being less than a distance threshold( section 2.2. , 2.4.3.1 , determining location information of the transmitting UE and adding the UE to cluster to share resources when the UE is within specific location). 
 	Regarding claims 7 and 20, MediaTek does not explicitly teach, determining a received signal power is greater than a first received signal power threshold and less than a second received signal power threshold.
Tang ‘523 teaches, determining a received signal power is greater than a first received signal power threshold and less than a second received signal power threshold([0058], [0061] UE sensing and determining whether the received signal is detectable but not greater than RSRP threshold), determining the sensing UE satisfies the sharing condition based on the received signal power being greater than the first received signal power threshold and less than the second received signal power threshold
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of MediaTek by incorporating the sensing available resources as taught by Tang ‘523,  since such modification provides a method/system for resource configuration in D2D communications, so that the network device can efficiently allocate resources to the terminal device while reducing interference, as suggested by Tang ‘523 ([0005])
The combination of MediaTek and Tang ‘523  does not explicitly teach, receiving a broadcast transmission from the transmitter UE;  determining the sensing UE satisfies the sharing condition based on the sensing UE receiving the broadcast transmission and the received signal power being greater than the first received signal power threshold and less than the second received signal power threshold.  
Li ‘824 teaches, receiving a broadcast transmission from the transmitter UE([0055]-[0057] group leader receiving broadcast from UEs);  determining the sensing UE satisfies the sharing condition based on the sensing UE receiving the broadcast transmission ([0067]-[0069], determining to assist/share resources with other UE based on detection of broadcast signal from the other UEs). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify, the combined commination system of MediaTek and Tang ‘523 by incorporating the multicast method as taught by Li ‘824 , since such modification may assist in broadcast, multicast, or unicast on side link for 5G , as suggested by Li ‘824([0009])

Claims 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek and Tang ‘523  as applied to claims above, and further in view of Liu et al(US 2022/0167362 A1).

Regarding claims 10 and 23, the combination of MediaTek and Tang ‘523 does not explicitly teach, in which a length of the sensing window is configured via base station signaling. 
Liu ‘362 teaches, in which a length of the sensing window is configured via base station signaling( [1924] length of the sensing window being configured by network device).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MediaTek and Tang ‘523 by incorporating the teaching of Liu ‘362 , since such modification provides a communication apparatus, and a system that improves resource utilization, as suggested by Liu ‘362(abstract).
  Regarding claims 11 and 24, the combination of MediaTek and Tang ‘523 does not explicitly teach, in which a length of the sensing window is configured for an out-of-coverage operation.
Liu ‘362 teaches, in which a length of the sensing window is configured for an out-of-coverage operation( [1411], [1924] sensing window that may be used for out of coverage UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MediaTek and Tang ‘523 by incorporating the teaching of Liu ‘362 , since such modification provides a communication apparatus, and a system that improves resource utilization, as suggested by Liu ‘362(abstract).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474